Citation Nr: 1227931	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disk disease, moderate at L5-S1.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Army Reserves from December 2003 to January 2005.  He also had an unverified period of service in the Reserves prior to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in January 2008 and June 2008.  The former denied the claims for service connection and the latter continued the 20 percent evaluation assigned for the Veteran's back disability.  

The RO also adjudicated a separate claim for service connection for posttraumatic stress disorder in the January 2008 rating decision.  The Veteran filed a notice of disagreement (NOD), see September 2008 VA Form 9, and the RO issued a statement of the case (SOC) in July 2011, but the Veteran did not perfect an appeal.  Given the foregoing, the Board will only consider whether the Veteran is entitled to service connection for major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The January 2008 rating decision also granted service connection for gastroesophageal reflux disease (GERD) with a noncompensable rating effective July 9, 2007 and continued a 10 percent rating assigned for service-connected hypertension.  The Veteran filed a timely NOD and the RO issued a SOC pertaining to both issues.  The Veteran only perfected an appeal of his claim for a rating in excess of 10 percent for hypertension, which he subsequently withdrew.  See September 2008 VA Form 9; October 2009 VA Form 21-4138.  As such, neither issue is before the Board for appellate review.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.  

The Veteran appears to have raised claims for service connection for disorders affecting the legs (other than the right knee), hips and right shoulder, as well as claims for increased ratings concerning his left shoulder disability and GERD.  See February 2009 VA Form 9; March 2010 VA Form 21-4138; undated statement in support of claim.  None of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred for appropriate action.  

The issues of entitlement to service connection for a right knee disorder and major depressive disorder, and the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar degenerative disk disease, moderate at L5-S1, is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar degenerative disk disease, moderate at L5-S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Appellant was provided pre-adjudicatory notice by a March 2008 letter.  

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include VA treatment records and records from the Social Security Administration (SSA); afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  The Veteran identified two private medical providers from which he had received treatment and submitted the requisite VA Form 21-4142; however, both providers indicated that they had been contracted by VA to provide services and that treatment records could be obtained from VA, which was done.  See responses from Access Family Health Services and HealthPort dated March 2007 and May 2010.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization for most of the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for lumbar degenerative disk disease, moderate at L5-S1, was granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, with a 10 percent rating effective February 23, 2007.  See May 2007 rating decision.  The rating was subsequently increased to 20 percent, also effective February 23, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5243.  See May 2008 rating decision.  

The Veteran contends that he is entitled to a rating in excess of 20 percent because he has back pain on a daily basis.  He asserts that he should be rated at 40 percent and that the VA examiner (who conducted the June 2008 VA spine examination) had to bend him over farther than he should have.  The Veteran reports having to wear a TENS unit when he is home due to pain and that he takes pain medication without complete relief.  He asserts that his forward flexion is less than 30 degrees and that anything over 30 degrees will result in him having a hard time getting up and down for the next three to four days.  The Veteran contends that he has been diagnosed with IDS and arthritis and that this could be the same thing as lumbar degenerative disk disease.  See statement in support of claim received February 2008; VA Forms 21-4138 dated August 2008 and October 2009; February 2009 VA Form 9.

At his March 2012 Board hearing, the Veteran reported that he had had a magnetic resonance imaging (MRI) of his lumbar spine taken within the month prior and that he was going to submit that report in support of his claim for increased rating.  See hearing transcript.  There is no indication that the reported MRI was ever submitted.  

Disabilities of the lumbar spine (other than IDS when evaluated on the basis of incapacitating episodes) are to rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

The Veteran underwent a VA spine examination in March 2007.  He reported the in-service problems he had with his back and denied having seen a physician since his discharge.  The Veteran indicated that he was taking Naproxen for pain relief and reported pain in his lower back on a daily basis, which was at a level five/six on a visual analog scale of ten.  He denied any specific flare-ups of joint disease and the examiner noted there was no additional limitation of motion or functional impairment during the flare-up period.  The Veteran also denied any weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, or bowel or bladder complaints, but indicated that he walked with a cane full time.  Although he had a brace for his left knee, he did not have one for his back, and could walk about 100 feet before he had to stop because his legs would start to get tired.  He denied a history of unsteadiness or falls, any specific incidents of trauma or injury to his back, and a history of surgical intervention for his back.  

The Veteran reported that he previously worked as a truck driver and was laid off, but had been called back to work and could not perform his job because of his knees and back.  He was able to perform activities of daily living, to include eating, grooming, toileting, bathing, and dressing.  The Veteran reported great difficulty driving and doing household chores and yard work.  He denied physician ordered bed rest in the past 12 month period and any radiation of pain down either lower extremity.  

Physical examination of the thoracolumbar spine revealed range of motion from zero to 60 degrees of forward flexion with pain throughout the entire arc of motion; extension from zero to 20 degrees both actively and passively, with pain throughout the entire arc of motion; bilateral lateral flexion from zero to 10 degrees, both actively and passively, with pain throughout the arc of motion; and bilateral lateral rotation from zero to 20 degrees, both actively and passively, with pain throughout the arc of motion.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use and during flare-ups.  The examiner noted tenderness, but spinal contour was preserved.  The Veteran had an antalgic gait walking with a cane but there was no evidence of reverse lordosis or abnormal kyphosis and no fixed deformity.  The Veteran was fully sensate to light touch in all dermatomes from L3 to S1 and he had 5/5 motor strength in his bilateral lower extremities.  He had 1+ patella and Achilles tendon reflexes, bilaterally, and downgoing Babinski, bilaterally.  There was no evidence of clonus noted and negative straight leg raise and Lasegue's sign bilaterally.  There was normal volitional control of his rectal tone and no evidence of non-organic physical sign, including Waddell testing.  There was no increase in pain or decrease in range of motion with repetitive range of motion testing of the lumbar spine.  

The examiner reported that AP, lateral and spot view of the lumbar spine dated in March 2007, which is of record, showed end plate changes of L4 consistent with a mild compression fracture as well as mild degenerative disk disease at L5-S1.  The assessment was L4 compression fracture and moderate lumbar degenerative disk disease at L5-S1.  In addressing DeLuca, the examiner again noted pain on range of motion testing and that it was conceivable that pain could further limit function, but that it was not feasible to attempt to express any of that in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  

In a March 2008 record obtained from the SSA, the Veteran's chief complaint was related to his low back, at which time he noted pain had started a few days prior and that it hurt a lot when he tried to get up or bend over.  The pain was described as dull with an intensity of eight, and some radiation into lower legs, bilaterally, to buttocks region.  The impression was low back pain with stated history of degenerative disk disease osteoarthritis, with questionable component of radiculopathy with some radiation of discomfort.  It was noted that the Veteran may need a magnetic resonance imaging (MRI) of his lumbar spine to assess radiculopathy.  

The Veteran underwent another VA spine examination in June 2008, at which time he reported some pain that radiated from his low back to his thighs, but never below his knees.  He denied any true numbness or tingling.  It was noted that he used a cane and a brace but that these were for knee pain; the examiner further noted an ambulation problem with his knees to approximately 15 minutes and 50 feet.  The Veteran reported daily flare-ups of back pain lasting from minutes to hours and that were precipitated by walking and bending, but also while lying down at night.  He also reported sometimes feeling it when sitting, such as in the waiting room prior to the examination, and described the pain as going from his feet to his head.  The Veteran denied being prescribed any physical therapy but did note taking pain medications, including Oxycodone for his knees, which helped his back as well.  Naproxen also helped his back.  The Veteran indicated that his back disability did not affect his activities of daily living, but did cause difficulty sleeping.  It was noted that he had been a truck driver until March 2008 and had quit due to low back pain.  The Veteran denied physician ordered bed rest during the last 12 months and he denied any urinary incontinence, though he had noticed increased hesitancy, which had not been evaluated by a physician.  The Veteran also reported some night sweats secondary to pain, but no true fever or chills.  

Physical examination of the lumbar spine revealed range of motion of 40 degrees of bending, with pain at the extreme, and 15 degrees of extension, also with pain at the extreme.  The Veteran indicated that he might have been able to bend forward further, but would not because of pain.  He was able to bilaterally rotate and laterally bend to 20 degrees.  Pain was not increased and range of motion was not decreased with repeated range of motion four times.  The examiner noted normal gait, which was slightly slow, no obvious scoliosis, and no midline tenderness, though there was light paraspinal muscular tenderness to palpation.  Neurological examination revealed 5/5 toe plantar flexion, dorsiflexion, foot plantar flexion and dorsiflexion, knee flexion and extension, 4+/5 hip flexion strength to low back pain, and 5/5 hip abduction and adduction strength.  The examiner noted negative straight leg raise to 45 degrees, bilaterally, but that the Veteran was resisting further passive hip flexion.  Sensation to light touch was normal in the bilateral lower extremities and Lasegue's sign was negative.  Reflex examination revealed bilateral patella tendon and ankle jerk reflexes to 2+ and negative Babinski without clonus.  

The examiner reported that radiological evaluation (AP, lateral and spot views) of the lumbosacral spine, which are of record, showed no obvious fracture or dislocation, though there was lumbarized S1.  There was no loss of disk space height but slightly increased concavities primarily in the posterior aspect of the disk space S1-S2 to L5-S1 and L4-L5, and slightly at L3-L4, were noted.  The assessment was lumbar strain.  The examiner noted that the Veteran's low back pain did not appear to have a true radicular component and that it had probably worsened by his weight gain due to knee pain limiting his physical activity.  In addressing DeLuca, the examiner noted pain on range of motion testing, and that it was conceivable that pain could further limit function, particularly after repeated bending, flexion and extension, but that it was not feasible to attempt to express any of that in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  

A subsequent June 2008 VA record contains a report of a lumbar MRI received from Diagnostic Imaging.  A normal lumbar spine with focal fatty deposit versus hemangioma in L5 vertebra of no clinical significance was noted.  See addendum.  

A July 2008 primary care note reveals that the Veteran was seen with increased back pain since picking peas and that he had been using Percocet, which had been prescribed in the past for knee pain.  He was also using a topical pain reliever.  It was noted that a recent MRI did not show any cause for chronic back pain.  Physical examination revealed that the Veteran sat stiffly as if in pain.  His back was tender at the lumbar spine superiorly and lower as well and was less tender to both sides in the muscles.  The assessment was back pain of unclear etiology.  

An August 2008 primary care note reveals that the Veteran was seen with complaint of lower back pain radiating down his legs when he bent over.  It was noted that an MRI of the lumbar spine was unremarkable, but that the Veteran was still having a lot of pain and seemed very concerned about the fatty deposit or hemangioma that was noted on the MRI, despite the examiner's attempt to reassure him that this was not causing his pain.  Physical examination revealed lumbar tenderness in the lower lumbar spine, negative reverse straight leg raise, 5/5 strength throughout the bilateral lower extremities, and normal sensation, though the Veteran reported that he had occasional bilateral lower extremity numbness that encompassed the entire leg.  The assessment was back pain.  

A December 2008 primary care note reveals that the Veteran was seen for a return visit due to back pain and that he was still concerned about the incidental finding on his MRI.  He denied constipation and urinary problems.  The MRI report was again reviewed and the findings were written down for the Veteran to keep.  The assessment was chronic back pain.  It was noted that the Veteran was again reassured that the findings on MRI were benign and not the cause of his back pain.  

A physical therapy consult was conducted in January 2009 and a provisional diagnosis of chronic back pain was made.  The Veteran reported chronic low back pain for four to five years with bilateral lower extremity pain.  There was no specific dermatomal distribution.  Pain was described as a level eight out of ten.  Physical examination revealed range of motion of the bilateral lower extremities was within full limits and that range of motion of the trunk was guarded with 50 percent active range of motion in all planes.  Manual muscle test of the bilateral extremities was 4/5 and sensation was grossly intact to light touch.  There was mild tenderness to palpation of the lumbar paraspinal and gait with a cane was mildly antalgic.  The examiner noted that the Veteran had fair tolerance to exercises.  The Veteran was instructed on back strengthening exercises and was issued and instructed on how to use a TENS unit.  The assessment was chronic low back pain.  

A September 2009 SSA record reveals that the Veteran reported low back pain and that he could not dress himself.  It was noted that he could stand for 15 minutes but not for eight hours and that he could walk on level ground for five minutes and sit for 15 minutes.  The Veteran reported that he could lift five pounds but could not drive a car and did not do any household chores.  He denied any neurological complaints.  Physical examination revealed that the Veteran was morbidly obese but in no acute distress.  He had moderate difficulty with ambulation, getting up and off the exam table, and up and out of the chair.  He described moderate difficulty dressing and undressing and that he used a cane for ambulation.  Lumbar spine flexion was to 50 degrees and bilateral lateral flexion and extension were to 20 degrees.  Motor strength was 5/5 on all extremities with normal sensation and reflexes.  Under impression, the examiner noted that the Veteran did not complain that much of lower back pain and described mostly knee pain.  

The Veteran was diagnosed with IDS and arthritis in an October 2009 VA pain management agreement note.  

A May 2010 primary care note revealed lower back pain for a few weeks, worse with lying down and with prolonged sitting.  It was noted that he had been to physical therapy in the past, has had imaging, and had been using a TENS unit.  Physical examination revealed moderate sensitivity to palpation of the lumbar spine and tenderness to palpation of the paraspinal muscles.  The assessment was flare up of chronic back pain.  It was noted that no new imaging was given because there had not been any injury and the 2008 MRI was unremarkable.  

A November 2010 primary care note revealed that chronic pain syndrome - back pain, was the predominant problem and that the Veteran ran out of Percocet, which he took chronically.  He reported that his pain was worse with changes in weather.  The assessment was chronic pain syndrome - not in any distress today.  It was noted that his pain had not changed in character or location and that his problem was that he had run out of Percocet.  

The Veteran underwent another VA spine examination in May 2011, at which time he reported persistent worsening of back pain.  He described it at a level nine out of ten most days becoming a ten with activity.  The Veteran denied any significant radiation of his symptoms down his lower extremities and also denied any numbness or tingling into his legs.  It was noted that he used a cane to assist with ambulation, which helped him significantly.  The Veteran was only able to walk about one or two blocks without needing to sit to rest.  Precipitating factors were walking and sitting for prolonged periods of time, standing, and bending down.  The Veteran denied any surgery on his back and reported that he had had formal physical therapy and was taking Percocet, a muscle relaxant, and Naproxen for his back, which seemed to help moderately.  The Veteran reported that his back affected his activities of daily living, that he was not working, and that if he were to try and work as a truck driver, he would be unable to secondary to his back.  The Veteran denied any bowel or bladder dysfunction and any recent fevers or chills.

Physical examination revealed a mildly obese male with normal gait with the assistance of a cane.  There were no gross balance or coordination problems and the Veteran was able to toe and heel walk and maintain tandem gait without difficulty.  The overall alignment of his spine was well maintained and upon palpation, he was focally tender about his lower lumbar spine as well as the bilateral paraspinal muscles.  He had tenderness to his paraspinal muscles all the way up to his mid thoracic level but there was no evidence of muscle spasm or palpable masses.  

Neurovascular examination of the bilateral lower extremities revealed 2+ palpable dorsalis pedis pulses.  Sensation was intact to light touch in the L1 through S1 nerve distributions on the right and left sides and in the S1 nerve distribution.  Strength testing revealed 4/5 strength secondary to back pain upon resisted hip flexion bilaterally.  He had 4/5 strength in his quad muscles and 4+/5 strength in his ham strings, both secondary to bilateral knee pain.  The bilateral tibialis anterior, extensor hallucis longus, flexor hallucis longus and gastroc soleus, exhibited 5/5 strength.  The Veteran had 1+ symmetric and Achilles reflexes and there was no clonus.  Toes were downgoing on Babinski testing.  

Range of motion testing revealed forward flexion from zero to 40 degrees, with relatively poor effort and with pain from 20 to 40 degrees of flexion.  Extension and bilateral lateral rotation and bilateral lateral flexion were from zero to 15 degrees, with pain throughout all movements.  There was no increase in pain or loss of motion with repetitive range of motion testing times three.  The examiner noted that AP, lateral and spot view x-rays of the lumbar spine demonstrated good overall alignment of the vertebral bodies.  There was some loss of the normal lordosis.  Disk spaces were well maintained T12-11, L1-2, L2-3, L3-4 and L4-5, though there was some narrowing of the disk space at L5-S1.  There was also some evidence of facet hypertrophy at L4-5 and more significantly at L5-S1.  The impression was moderate degenerative disk disease at L5-S1.  In addressing DeLuca, the examiner again noted pain on range of motion testing and that it was conceivable that pain could worsen and further limit function, but that it was not feasible to attempt to express any of that in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  

It is important to note that the March 2007 VA examiner reported that x-rays showed end plate changes of L4 consistent with a mild compression fracture and that the Veteran was assessed with L4 compression fracture in addition to moderate lumbar degenerative disk disease at L5-S1.  Subsequent VA examiners, however, have not noted any fractures.  While Diagnostic Code 5235 does address vertebral fracture or dislocation, the criteria to be applied to such a diagnosis remains the same under the General Rating Formula for Diseases and Injuries of the Spine.  

The evidence of record does not support the assignment of a rating in excess of 20 percent for lumbar degenerative disk disease, moderate at L5-S1.  This is so because the Veteran has not exhibited forward flexion of the thoracolumbar spine of 30 degrees or less.  Rather, forward flexion, at worst, was 40 degrees.  See e.g., June 2008 and May 2011 VA examination reports.  On other occasions, the Veteran was able to forward flex to 50 and 60 degrees.  See March 2007 VA examination report; September 2009 SSA record.  During the January 2009 physical therapy consult, range of motion of the trunk was guarded with 50 percent active range of motion in all planes, which equates to 45 degrees.  See Plate V, 38 C.F.R. § 4.71a (normal flexion to 90 degrees; one half (50 percent) of 90 is 45).  While the Board acknowledges the Veteran's assertion that his forward flexion is less than 30 degrees, it attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  There is also no evidence that the Veteran exhibited favorable ankylosis of the entire thoracolumbar spine, and he cannot be considered immobile because he is able to perform range of motion testing.  See Lewis, 3 Vet. App. at 259.  For these reasons, the assignment of a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

There is also no evidence of incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months so as to support the assignment of a 40 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  In fact, the Veteran has consistently denied, and VA treatment records do not show, prescribed bed rest.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that there was objective evidence of pain throughout the entire arcs of motion during the March 2007 VA examination; pain at the extreme during forward bending and extension during the June 2008 VA examination; and pain from 20 to 40 degrees of flexion and throughout all other movements at the time of the May 2011 VA examination.  The Board also acknowledges that the Veteran has reported difficulties with activities of daily living, to include driving; doing household chores and yard work; an inability to dress; and difficulty sleeping.  See March 2007 and June 2008 VA examination reports; September 2009 SSA record.  There was no evidence, however, of increased pain or decreased range of motion with repetitive range of motion testing of the lumbar spine or additional pain, fatigue, weakness, or lack of endurance on repetitive use at the time of the three VA examinations.  

The Board acknowledges that the three VA examiners noted that it was conceivable that pain could worsen and further limit function, but that it was not feasible to attempt to express any of that in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  But, on the two occasions the Veteran could only forward flex to 40 degrees, pain was only noted at the extreme in June 2008, and the May 2011 VA examiner noted relatively poor effort during forward flexion.  In light of the foregoing, the Board finds that a rating in excess of 20 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  This is so because even taking into account the findings of pain at the extreme during the June 2008 VA examination, the Veteran was still 10 degrees away from the amount needed to support a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  And even with poor effort at the time of the May 2011 VA examination, he was still able to forward flex to 40 degrees; again 10 degrees away from the amount needed for a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  There are inconsistent reports of radiating pain throughout the appeal period.  See June 2008 VA examination report (some pain that radiated from his low back to his thighs, but never below his knees; denied any true numbness or tingling); August 2008 primary care note (pain radiating down his legs).  There is a questionable component of radiculopathy with some radiation of discomfort noted in the March 2008 SSA record.  However, the June 2008 VA examiner noted that the Veteran's low back pain did not appear to have a true radicular component and neurological examination, to include both sensory and motor function and reflex testing, was never reported as abnormal whenever testing was conducted.  See VA examination reports dated March 2007, June 2008 and May 2011; August 2008 primary care note; January 2009 physical therapy consult; September 2009 SSA record.  Moreover, the Veteran has consistently denied bowel and/or bladder impairment (though he did report increased urinary hesitancy in June 2008).  

The Board also notes that the 2008 MRI of the lumbar spine was unremarkable and that the Veteran failed to submit a more recent MRI, as promised at his March 2012 hearing.  Moreover, the Veteran denied any significant radiation of his symptoms down his lower extremities and also denied any numbness or tingling into his legs at the May 2011 VA examination.  In light of the foregoing, and in the absence of any medical evidence of a diagnosis related to neurological abnormality associated with the Veteran's service-connected lumbar degenerative disk disease, moderate at L5-S1, the evidence of record does not support the assignment of a separate rating.

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a),(b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's lumbar spine disability, to include pain and limitation of motion, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, Diagnostic Codes 5235-5243), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A rating in excess of 20 percent for lumbar degenerative disk disease, moderate at L5-S1, is denied.  


REMAND

Additional development is needed before the Board can adjudicate any of the issues remaining on appeal.

The Veteran was afforded a VA joints examination in connection with his claim for service connection for a right knee disorder in January 2010.  Although the VA examiner provided an opinion concerning the etiology of the Veteran's diagnosed right knee mild patellofemoral arthritis, no rationale in support of this opinion was provided.  This must be rectified on remand.  The examiner should also include a specific discussion concerning the Veteran's complaints of continuous symptoms since a 2004 in-service problem with his right knee.  

The Veteran was also afforded a VA examination in connection with his claim for PTSD, which was not diagnosed and, as noted above, is not before the Board on appeal.  The examiner who conducted the June 2011 initial evaluation for PTSD examination did not provide any opinion concerning the etiology of the Veteran's diagnosed major depressive order.  This must also be rectified on remand.  

Entitlement to a TDIU is potentially an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Veteran has raised the issue of unemployability due, in part, to arthritis.  See January 2010 VA Form 21-4138.  In a December 2009 VA treatment record, the Veteran reported that he became disabled in 2006 as a result of his back and hypertension and had not worked since then.  See social work note.  On remand, VA must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011), regarding his claim for entitlement to a TDIU.  Recent VA treatment records must also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding a claim for TDIU.  

2.  Obtain the Veteran's treatment records from the Memphis VA Medical Center, dated since July 2011.  

3.  Return the claims file and a copy of this remand to the VA examiner who conducted the January 2010 joints examination.  Based on the review of the examination and claims folder, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that right knee mild patellofemoral arthritis had its onset during active service (December 2003 to January 2005) or is related to any in-service disease, event, or injury, to include the August 2004 record showing a right knee sprain.  

The examiner must include a specific discussion concerning the Veteran's complaints of continuous symptoms since a 2004 in-service problem with his right knee.  

If the January 2010 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled.  

The examiner is to provide a comprehensive report including a complete rationale for all conclusions reached.

4.  Return the claims file and a copy of this remand to the VA examiner who conducted the June 2011 initial evaluation for PTSD examination.  Based on the review of the examination and claims folder, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that major depressive disorder had its onset during active service (December 2003 to January 2005) or is related to any in-service disease, event, or injury.  

If the June 2011 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled.  

The examiner is to provide a comprehensive report including a complete rationale for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


